Citation Nr: 0722543	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-32 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
lung, claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Williams, Legal Intern


INTRODUCTION

The veteran had active military service from September 1974 
to January 1979. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for 
adenocarcinoma of the lung.  

In April 2007, the veteran testified before the undersigned 
Acting Veterans Law Judge at a Board videoconference hearing 
at the RO.  A transcript of the hearing is of record.

After the case was certified to the Board, the veteran 
submitted additional evidence that had not been considered by 
the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not 
necessary, however, as the veteran waived RO jurisdiction of 
the new evidence.


FINDING OF FACT

The veteran has been diagnosed with adenocarcinoma of the 
lung with pleural effusions that is at least as likely as not 
related to asbestos exposure in service.


CONCLUSION OF LAW

Resolving doubt in favor of the veteran, adenocarcinoma of 
the lung was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be discussed in greater detail below, the Board finds 
that evidence currently of record supports a grant of the 
claim of entitlement to service connection for the 
adenocarcinoma of the lung.  Thus, as this decision 
represents a full grant of benefit sought on appeal, the 
Board finds that any error with regard to the timing or the 
content of VCAA notice, including with regard to the decision 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), is 
harmless.

Laws and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Certain diseases, such as malignant tumors, will be 
presumed to have been incurred in service if manifested to a 
degree of 10 percent within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2006).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  There must be 
medical evidence of a nexus relating an in-service event, 
disease or injury, and any current disability.  38 C.F.R. § 
3.303.

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued certain procedures on asbestos-related diseases which 
provide guidelines for use in the consideration of 
compensation claims based on exposure to asbestos.  See VA 
Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 9 (December 13, 2005); see also 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The aforementioned manual notes that the inhalation of 
asbestos fibers can produce fibrosis and tumors, with 
interstitial pulmonary fibrosis (asbestosis) being the most 
common disease.  A clinical diagnosis of asbestosis requires 
a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include 
dyspnea; end-respiratory rales over the lower lobes; 
compensatory emphysema; clubbing of the fingers at late 
stages; and pulmonary function impairment and cor pulmonale 
that can be demonstrated by instrumental methods.  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  
Cancers of the larynx and pharynx, as well as the urogenital 
system (except the prostate) are also associated with 
asbestos exposure.  Persons with asbestos exposure have an 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal, and urogenital cancer.  Moreover, the risk 
of developing bronchial cancer is increased in current 
cigarette smokers who have had asbestos exposure.

When considering VA compensation claims, rating boards have 
the responsibility to ascertain whether or not military 
records demonstrate evidence of asbestos exposure in service, 
and to ensure that development is accomplished to ascertain 
whether or not there is preservice or post service 
occupational or other asbestos exposure.  A determination 
must then be made as to the relationship between asbestos 
exposure and the claimed diseases.  As always, the reasonable 
doubt doctrine is for consideration in such claims.  In 
McGinty, the Court also indicated that, while the veteran, as 
a lay person, is not competent to testify as to the cause of 
his disease, he is competent to testify as to the facts of 
his asbestos exposure.  See McGinty, 4 Vet. App. at 432 
(1993).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another. Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.



Analysis

The veteran seeks service connection for adenocarcinoma of 
the lung.  He believes that while in the Navy, he was exposed 
to asbestos when the ship's pipes were opened as he worked on 
its electrical system.  In an April 2007 videoconference 
hearing, the veteran noted that after leaving the Navy, he 
worked as an engineering aide, civil engineer, and manager.  
He also commented that he did not work around asbestos in his 
occupations following the Navy.  He contends that his in-
service asbestos exposure is directly related to his 
adenocarcinoma of the lung.  

Private medical records dated in November 2004 and December 
2004 show a diagnosis of adenocarcinoma.  A VA physician, in 
February 2005, also noted adenocarcinoma of the lung with a 
right pleural effusion.  Thus, there is no question that he 
has been diagnosed with the claimed disability.

As to whether the veteran was exposed to asbestos during 
service, the Board notes that personnel records reflect that 
he served as an Electrician's Mate aboard the USS Hoel (DDG-
13) while on active duty.  Service medical records show 
findings of pharyngitis on two separate occasions, but no 
exposure to asbestos was noted.  Chest x-rays dated in 
January and April of 1976 and at the time of separation in 
January 1979 were considered normal.  

There is no corroborating evidence that, while in service, 
the veteran was, in fact, exposed to asbestos.  Nevertheless, 
the Board acknowledges that the veteran spent part of his 
active service aboard ships with electric power equipment, 
and that he reportedly spent almost a full year heavily 
involved in restoring and rebuilding a destroyer.  Certainly, 
it is conceivable that the veteran's military service with 
the US Navy involved exposure to asbestos at some point.  
Thus, for the purpose of this opinion, the Board will presume 
that the veteran was exposed to asbestos while on active duty 
in the US Navy.  Consequently, the remaining issue that must 
be resolved is whether his current adenocarcinoma of the lung 
is related to exposure to asbestos in service.  

The favorable evidence includes a September 2005 letter from 
a private physician, Dr. D. B., which states that "it is 
possible that his exposure to asbestos could have been a 
contributing factor to his development of lung cancer."  In 
April 2007, another private physician, Dr. C.S., noted that 
asbestos exposure "could have contributed to development of 
this cancer."  Dr. C. S.'s opinion further noted that "it 
is impossible to determine the exact causes of cancer."

The veteran also submitted two articles which note that 
adenocarcinomas are known to be caused by exposure to 
asbestos.  One article is from a website that focuses 
primarily on another type of lung cancer, mesothelioma, but 
the article does note in passing that adenocarcinoma can also 
be related to asbestos exposure.  Both articles indicate that 
smokers who are exposed to asbestos are much more susceptible 
to cancer than nonsmokers who receive such exposure.

The evidence weighing against the appellant's claim for 
service connection for adenocarcinoma includes a February 
2005 VA examination report, which noted the veteran's history 
of smoking and asbestos exposure.  After reviewing the claims 
file, including the veteran's past medical records, the VA 
physician opined that "it does not appear likely" that a 
relationship is present between the veteran's lung condition 
and history of asbestos exposure.  He further commented that 
"prior asbestos exposure and cigarette smoking history are 
both contributory to the occurrence of pulmonary 
mesothelioma," but that "adenocarcinoma of the lung is most 
often of unknown cause."

Considered in full context, the two private opinions do not 
set forth any specific rationale for the purported opinions.  
However, these opinions were provided by the veteran's 
treating pulmonologist and oncologist, who were clearly 
familiar with his history, and who, presumably, could be 
considered knowledgeable in their respective fields.  The 
veteran has also submitted treatise evidence indicating that 
adenocarcinoma of the lung can be related to asbestos 
exposure; thus providing independent support for these 
physician's opinions.

However, the February 2005 VA examiner also reviewed the 
veteran's documented history in the claims file, and 
conducted a thorough examination.  That examiner explained 
that asbestos exposure and smoking are recognized causes of 
pulmonary mesothelioma, but that adenocarcinoma is "most 
often" of unknown cause and not particularly related to 
smoking history or other factors. 

The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
38 U.S.C.A. § 5107(b).  In this instant, the Board believes 
that there is an approximate balance of positive and negative 
evidence regarding the issue of whether the veteran's cancer 
is related to in-service asbestos exposure.  Although the VA 
examiner found that the adenocarcinoma was most often due to 
unknown causes, the veteran submitted treatise evidence 
finding that adenocarcinoma could be related to asbestos 
exposure, and both his treating pulmonologist and oncologist 
indicated that his cancer could be related to that exposure.

Accordingly, by extending the benefit of the doubt to the 
veteran, the Board concludes that the veteran's 
adenocarcinoma of the lung was incurred in service.  Thus, 
the benefit sought on appeal is granted.


ORDER

Entitlement to service connection for adenocarcinoma of the 
lung, claimed as due to asbestos exposure, is granted.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


